Title: To John Adams from Timothy Pickering, 25 February 1797
From: Pickering, Timothy
To: Adams, John



Sir,
Feby. 25. 1797

I inclose the form of the summons by Mr. Jefferson on the former occasion, to the Senators to attend on the 4th of March, and that which would seem to me proper on the present occasion; and by the favour of you to make any alterations that shall appear best; also to fill the blank for the hour of assembling at the Senate Chamber.
With great respect / your obt. servt

T. Pickering